Citation Nr: 0836833	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-25 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for disability 
of the thoracolumbar spine, to include scoliosis and 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The June 2007 statement of the case in this matter 
characterizes the issue on appeal as entitlement to service 
connection for scoliosis of the spine.  However, discussion 
in the statement of the case includes the matter of whether 
the veteran's current degenerative disc disease is related to 
service, and at the veteran's June 2008 Board hearing it was 
clear that the veteran was seeking service connection for 
scoliosis, degenerative disc disease, and any other back 
disability that may have been caused or aggravated by a 
claimed in-service injury to the back in 1969.  Further, as 
will be discussed further below, the veteran's claim for 
service connection for back disability was previously denied 
by the RO in September 1971.  Although the RO has reopened 
the previously denied claim for service connection for back 
disability and denied entitlement on the merits, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen a claim.  That 
is, the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  In light of the foregoing, the issue has 
been characterized as noted on the title page.

The reopened issue of entitlement to service connection for 
disability of the thoracolumbar spine, to include scoliosis 
and degenerative disc disease, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Since the unappealed September 1971 RO denial of the claim 
for service connection for a back condition, evidence was 
received which had not been previously submitted to agency 
decisionmakers, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; this evidence raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

Evidence received since the September 1971 RO rating decision 
that denied service connection for a back condition, which 
was the last final denial with respect to this issue, is new 
and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claim for 
disability of the thoracolumbar spine.  Under these 
circumstances, which are only of benefit to the claim, there 
is no prejudice to the veteran in adjudicating the 
application to reopen without further discussion of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Claim Reopened

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.

No disability of the veteran's back was noted upon 
examination prior to service, in May 1966, and clinical 
evaluation of the back was normal.  Service medical records 
reflect that the veteran was treated for slight muscle spasms 
of the back in May 1969, for a 1-year history of intermittent 
pain in the thoracic spine region in July 1969, and for 
musculoskeletal pain and moderate scoliosis in September 
1969.

On VA examination in June 1971, physical examination of the 
musculoskeletal system revealed slight scoliosis of the 
lumbar area with convexity to the right.

In September 1971, the RO denied the veteran's initial claim 
for service connection for a back condition.  He was afforded 
notice of this decision in a letter dated in September 1971, 
and did not submit a notice of disagreement within one year 
of the notice letter.  Accordingly, the September 1971 RO 
denial of entitlement to service connection for low back 
disability is final.  See 38 U.S.C.A. § 7105(d).  The claim 
must be reopened if new and material evidence is received 
with respect to the claim.  See 38 C.F.R. § 3.156.

In August 1996, the veteran submitted a statement by which he 
sought reevaluation of his claim for service connection for a 
back condition.  He attached a form of consent for release of 
medical information from 4 physicians indicated to have 
treated his back condition over the period from 1988 to 1996.  
For reasons that are not clear, the RO did not seek to assist 
the veteran by contacting the offices of the identified 
clinicians and obtaining the relevant treatment records.  The 
veteran was provided letters dated in August 1996 and 
December 1996 essentially declining to process or reconsider 
his claim.  From the letters it appears that the veteran was 
not afforded his appellate rights with respect to apparent 
but somewhat imprecise determinations that the claim was not 
reopened because new and material evidence had not been 
received.  The veteran attempted to submit a notice of 
disagreement in November 1996, but in the December 1996 
letter the RO construed the notice of disagreement as being 
with its September 1971 denial of the claim and indicated 
that the notice of disagreement was therefore not timely.  As 
a result, the Board accepts the implication of the RO's 
August 1996 and December 1996 letters, that it had not issued 
an appealable determination with respect to a claim received 
subsequent to the September 1971 RO decision.  The September 
1971 decision therefore constitutes the last final denial 
with respect to the veteran's claim for service connection 
for back disability.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Numerous records of treatment and examination received 
subsequent to the September 1971 RO denial reflect that the 
veteran has scoliosis and degenerative disc disease of the 
thoracolumbar spine.

In August 2004, a clinician who had treated the veteran at a 
chiropractic center since 1995 recounted a history as 
provided by the veteran and a reasonable characterization of 
the veteran's service medical records.  He indicated that he 
had reviewed the veteran's medical records, including his 
service medical records reflecting treatment for back 
problems.  He opined that, based on the service medical 
records and the veteran's report of the events that led to 
the described initial injury in 1969, it was his opinion that 
the veteran's current back pain was more likely than not 
related to the initial injury he experienced while digging 
trenches in 1969.

The Board finds that this opinion, rendered by a medical 
professional specializing in treatment of the spine, and 
viewed in the context of service medical records in 1969 that 
reflect treatment for back pain, is new evidence that raises 
a reasonable possibility of substantiating the veteran's 
claim.  Accordingly, reopening of the claim for entitlement 
to service connection for disability of the thoracolumbar 
spine, to include scoliosis and degenerative disc disease, is 
warranted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for disability of the 
thoracolumbar spine, to include scoliosis and degenerative 
disc disease, is reopened; the veteran's appeal is granted to 
this extent only.


REMAND

As noted in the Board decision above, the veteran's claim for 
service connection for a back condition has been reopened.  
However, the Board finds that additional development of the 
record would be useful prior to appellate consideration of 
the reopened claim.  

As noted above, in August 1996, the veteran submitted a 
statement by which he sought reevaluation of his claim for 
service connection for a back condition.  He attached a form 
of consent for release of medical information regarding 
treatment of his back from 1988 to 1996.  For reasons that 
are not clear, the RO did not seek to assist the veteran by 
contacting the offices of the identified physicians and 
obtaining the relevant treatment records.  

In December 2004, the RO received from the veteran several 
records of treatment for back disability from September 1996 
forward.  His condition in September 1996 required him to 
undergo a hemilaminectomy and diskectomy, L4-5, right, on 
September 26, 1996.  

The Board finds that the records of treatment from four 
clinicians for back problems during the time frame from 1988 
to 1996, identified by the veteran in his August 1996 written 
statement discussed above, would likely be relevant to the 
veteran's claim.  These records, identified by the veteran as 
relevant to the matter currently on appeal, may contain 
relevant histories and clinical findings that would be useful 
in adjudication of the merits of his claim.  See 38 C.F.R. 
§ 5103A(b)-(c).    

In addition, at the veteran's June 2008 Board hearing, the 
veteran's representative contended that the VA examination 
afforded the veteran in April 2005 was inadequate for rating 
purposes.  (See June 2008 Board hearing transcript at page 
12.)  In the Board's view, the April 2005 VA examination 
report is generally thorough and well-reasoned.  However, the 
representative's contention that the RO's adjudication as 
reflected in the April 2005 VA examination report and the 
June 2007 Statement of the Case did not focus adequately on 
the central matter of whether any currently found spine 
condition (whether scoliosis, degenerative disc disease, or 
any other currently diagnosed back disorder) may be linked to 
service is not wholly without merit.  

Further, no disability of the back was noted upon examination 
prior to service, in May 1966, and clinical evaluation of the 
back was normal.  The presumption of sound condition 
therefore applies in adjudication of this matter.  See 38 
U.S.C.A. § 1111.  Service medical records reflect that the 
veteran was treated for slight muscle spasms of the back in 
May 1969, for a 1-year history of intermittent pain in the 
thoracic spine region in July 1969, and for musculoskeletal 
pain and moderate scoliosis in September 1969.  As a result, 
clarifying medical opinions as to certain specifically 
tailored questions would be useful in application of the 
presumption of sound condition in adjudication of the 
veteran's claim.  The presumption is rebutted only where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 
5103A(d); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003.
 
Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his back disability 
from the date of discharge from service in 
January 1971 forward.  

After any required releases for medical 
information are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The veteran should additionally be informed 
that he may alternatively obtain and submit 
such records himself and/or submit any 
records of back treatment from the date of 
his discharge from service forward 
currently in his possession.

The veteran should be specifically and 
prominently requested to submit new medical 
releases for records of treatment from the 
four clinicians identified in 
correspondence received from him in August 
1996:  1) Dr. Charles A. Wills, 409 S. 
Florissant Rd., phone 521-0018, treatment 
from 1988 to 1993 or 1994; 2) Dr. William 
Madosky, 2173 S. Big Bend, phone 645-8805, 
treatment 1991 through 1995; 3) Dr. A. J. 
Sciortino, 1701 S. Florrisant, phone 522-
0042, treatment 5 or 6 visits in 1991; and 
4) Dr. Neal J. Schopp, phone 522-0042 
(presumably same address as Dr. Sciortino, 
since they have the same phone number), 
treatment in 1996.

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility  for a 
clarifying medical opinion regarding the 
report of a VA examination and opinion 
provided in April 2005.

If possible, the opinion should be provided 
by the VA examiner who conducted the April 
2005 VA examination.

If the examiner or any other reviewing 
physician determines that another 
examination of the veteran would be useful 
in providing the opinions requested below, 
such an examination should be scheduled.

The reviewing physician or examiner should 
acknowledge that no disability of the back 
was noted upon examination prior to entry 
into service, in May 1966, and the clinical 
evaluation of the back was normal.  The 
examiner should review service medical 
records reflecting that the veteran was 
treated for slight muscle spasms of the back 
in May 1969, for a 1-year history of 
intermittent pain in the thoracic spine 
region in July 1969, and for musculoskeletal 
pain and moderate scoliosis in September 
1969.

The reviewing physician is requested to 
provide specific answers to the following 
questions:

a)  What is the degree of medical 
probability that the veteran's diagnosed 
scoliosis (see April 2005 VA examination 
report) existed prior to service?  
Specifically, as a medical matter, and based 
on known medical principles, did the 
veteran's scoliosis clearly and unmistakably 
pre-exist service?

b)  If the veteran's scoliosis is opined to 
have clearly and unmistakably pre-existed 
service, as a medical matter, and based on 
known medical principles, was the veteran's 
scoliosis aggravated by service?

c)  For each disorder of the thoracolumbar 
spine, including any disability other than 
scoliosis found, please provide a specific 
opinion as to whether it is at least as 
likely as not (whether there is a 50 percent 
or greater probability) that the condition 
began during service or is related to some 
incident of service. 

The reviewing physician or examiner is 
requested to provide a complete rationale 
for his or her opinion, as a matter of 
medical probability, based on his or her 
clinical experience, medical expertise, and 
established medical principles.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Readjudication of the claim should include 
specific consideration and application of 
the presumption of soundness (see 38 
U.S.C.A. § 1111;Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-
2003) with respect to that aspect of the 
veteran's claim pertaining to scoliosis.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


